Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 7/25/2022 has been entered. Claims 1 and 10 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 10 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 1 and 10 are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements that define what “the moment induced” and “radiate equally” are. The claims 1 and 10 do not disclose what is occurring in said “moment.” Therefore, there is a gap in how the active assembly actually actuates the passive vibrator rendering the claim indefinite. In addition, the claims 1 and 10 are missing the element that defines how the active and passive vibrators are “radiating equally”. The active assembly and passive vibrator may radiate equal frequencies, sound level, direction and etc… but no such element was claimed, which render the claim indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458).

Regarding claim 1, Konishi teaches An acoustic transducer, comprising: a support structure (Konishi figure 1, frame 26); an active assembly (Konishi figure 1, and  ¶0042, sound generator 40) comprising a base plate supported by the support structure (Konishi figure 1, and  ¶0042, “a frame 26 is connected to the yoke 23,” or the bottom surface of the frame 26) and a piezoelectric body supported by the base plate (Konishi figure 1, and ¶0045 , “sound generator 40 is…a piezoelectric transducer”); and a passive vibrator (Konishi figure 2, second diaphragm 30) supported by the support structure and coupled via the support structure to the active assembly (Konishi figure 2, second diaphragm 30 is connected to the sound generator 40 via frame 26 and box 29) so that vibration of the passive vibrator is actuated by the moment induced in the support structure by the active assembly (Konishi figure 2 and 11, and ¶0082, “vibration of diaphragm 27 can be sent precisely to the corresponding right-left portions of the diaphragm 30”); wherein the active assembly and the passive vibrator have the same resonant frequency (Konishi ¶0087, “sound pressure/ frequency characteristic and the distortion characteristic can be controlled to produce favorable characteristics,” it would have been obvious to one with ordinary skills in the art to adjust the thickness and/or the dimensions of the speaker to achieve the same frequency characteristics), and radiate equally into the surrounding medium (Konishi ¶0087, “sound pressure/ frequency characteristic and the distortion characteristic can be controlled,” wherein radiating the same sound pressure or frequency can be considered radiating equally. Note that since the sound generator 40 outputs sound to the second diaphragm 30 before it gets to the environment, the radiation from the active assembly and passive vibrator are equal when radiated into the surrounding medium), however does not clearly teach radiate equally into the surround medium.

Suzuki also teaches radiate equally into the surround medium (Suzuki figure 15, the sound is radiated outward in all directions, which can be considered all directions equal to away from device with BRI).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Suzuki to improve the known transducer of Konishi to achieve the predictable result of enhancing low pitch range without increasing size (Suzuki ¶0018).

Regarding claims 4 and 13, Konishi in view of Suzuki teaches wherein the passive vibrator comprises a plate (Konishi figure 2, second diaphragm 30).

Regarding claim 5, Konishi in view of Suzuki teaches wherein the transducer is circular (Suzuki figure 2).

Regarding claim 8, Konishi in view of Suzuki teaches wherein the support structure is integral with the base plate and/or the passive vibrator (Konishi figure 1).

Regarding claim 10, Konishi teaches A method of manufacturing an acoustic transducer, the method comprising: providing an active assembly (Konishi figure 1, and  ¶0042, sound generator 40) comprising a base plate (Konishi figure 1, and  ¶0042, “a frame 26 is connected to the yoke 23,” or the bottom surface of the frame 26) and a piezoelectric body supported by the base plate (Konishi figure 1, and ¶0045 , “sound generator 40 is…a piezoelectric transducer”), and coupling the active assembly to a passive vibrator by a support structure (Konishi figure 2, second diaphragm 30 is connected to the sound generator 40 via frame 26 and box 29), such that vibration of the active assembly drives the passive vibrator (Konishi figure 2 and 11, and ¶0082, “vibration of diaphragm 27 can be sent precisely to the corresponding right-left portions of the diaphragm 30”) at a common resonant frequency (Konishi ¶0087, “sound pressure/ frequency characteristic and the distortion characteristic can be controlled to produce favorable characteristics,” it would have been obvious to one with ordinary skills in the art to adjust the thickness and/or the dimensions of the speaker to achieve the same frequency characteristics) actuated by the moment induced in the support structure by the active assembly (Konishi figure 2 and 11, and ¶0082, “vibration of diaphragm 27 can be sent precisely to the corresponding right-left portions of the diaphragm 30”), to radiate vibrations equally into a surrounding medium (Konishi ¶0087, “sound pressure/ frequency characteristic and the distortion characteristic can be controlled,” wherein radiating the same sound pressure or frequency can be considered radiating equally. Note that since the sound generator 40 outputs sound to the second diaphragm 30 before it gets to the environment, the radiation from the active assembly and passive vibrator are equal when radiated into the surrounding medium), however does not clearly teach radiate equally into the surround medium.

Suzuki also teaches radiate equally into the surround medium (Suzuki figure 15, the sound is radiated outward in all directions, which can be considered all directions equal to away from device with BRI).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Suzuki to improve the known transducer of Konishi to achieve the predictable result of enhancing low pitch range without increasing size (Suzuki ¶0018).

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Kuroda (US 2008/0218031).

Regarding claims 2 and 11, Konishi in view of Suzuki does not explicitly teach wherein the piezoelectric body is a piezoelectric ceramic body.

Kuroda teaches wherein the piezoelectric body is a piezoelectric ceramic body (Kuroda ¶0079 and figure 1, “element 6 and a second piezoelectric element 7 is bonded to the upper surface of the flexible thin film 5. In this embodiment, each of the piezoelectric elements 6 and 7 is a laminated piezoelectric element obtained by forming piezoelectric ceramic layers made of piezoelectric ceramic”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kuroda to improve the known acoustic transducer of Konishi in view of Suzuki to achieve the predictable result of achieving a higher mechanical Q-factor for the transducer.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Jones (US 20140270193).

Regarding claims 3 and 12, Konishi in view of Suzuki teaches the passive vibrator differing in thickness from the base plate such that the active assembly and the passive vibrator have a common resonant frequency (Konishi ¶0087, “wherein a thickness of the second diaphragm 30 differs…Thus the sound pressure /frequency characteristic and the distortion characteristic can be controlled”), however does not explicitly teach wherein the base plate and the passive vibrator are of the same metallic composition.

Jones teaches wherein a base plate (Jones ¶0102, “a substrate of the actuator that is produced as an injection molded or cast part out of plastic or metallic material”) and a passive vibrator are of the same metallic composition (Jones ¶0012, “the diaphragm can be prepared from any solid material, such as a plastic, an optical-grade material, glass, a metal,” it would have been obvious to select the same metal composition to adjust the frequency response of the transducer). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the metal compositions of Jones to improve the known acoustic transducer of Konishi in view of Suzuki to modify the frequency response of the transducer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Fukuyama (US 2004/0218779).

Regarding claims 6 and 14, Konishi in view of Suzuki does not explicitly teach wherein the transducer is elliptical or rectangular.

Fukuyama teaches wherein the transducer is elliptical or rectangular (Fukuyama figure 2).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fukuyama to improve the known transducer of Konishi in view of Suzuki to achieve the predictable result of selecting the preferred shape for the user.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Percin (US 2001/0035700).

Regarding claims 7 and 15, Konishi in view of Suzuki does not explicitly teach wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid.

Percin teaches wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid (Percin ¶0033).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Percin to improve the known acoustic transducer of Konishi in view of Suzuki to achieve the predictable result of improving the compactness of a device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Baumgartner (US 2004/0100163).

Regarding claim 9, Konishi in view of Suzuki teaches acoustic transducers as claimed in claim 1 however does not explicitly teach a transducer array, comprising: a plurality of acoustic transducers wherein the plurality of acoustic transducers are spaced apart to utilise mutual interaction and thereby increase performance.

Baumgartner teaches a transducer array, comprising: a plurality of acoustic transducers wherein the plurality of acoustic transducers are spaced apart to utilise mutual interaction and thereby increase performance (Baumgartner figure 1 and ¶0033, “Each transducer element 12 in the array 10,” please note “utilise mutual interaction and thereby increase performance” is considered intended use).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Baumgartner to improve the known acoustic transducer of Konishi in view of Suzuki to achieve the predictable result of acquiring a stronger signal by utilizing multiple transducers.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Kuroda (US 2008/0218031) in further view of Jones (US 20140270193).

Regarding claim 16, Konishi in view of Suzuki in further view of Kuroda teaches the passive vibrator differing in thickness from the base plate such that the active assembly and the passive vibrator have a common resonant frequency (Konishi ¶0087, “wherein a thickness of the second diaphragm 30 differs…Thus the sound pressure /frequency characteristic and the distortion characteristic can be controlled”), however does not explicitly teach wherein the base plate and the passive vibrator are of the same metallic composition.

Jones teaches wherein a base plate (Jones ¶0102, “a substrate of the actuator that is produced as an injection molded or cast part out of plastic or metallic material”) and a passive vibrator are of the same metallic composition (Jones ¶0012, “the diaphragm can be prepared from any solid material, such as a plastic, an optical-grade material, glass, a metal,” it would have been obvious to select the same metal composition to adjust the frequency response of the transducer). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the metal compositions of Jones to improve the known acoustic transducer of Konishi in view of Suzuki in further view of Kuroda to modify the frequency response of the transducer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Konishi in view of Suzuki in further view of Kuroda in further view of Jones teach wherein the passive vibrator comprises a plate (Konishi figure 2, second diaphragm 30).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2004/0037441) in view of Suzuki (US 2013/0028458) in further view of Kuroda (US 2008/0218031) in further view of Jones (US 20140270193) in further view of Percin (US 2001/0035700).

Regarding claims 18 and 20, Konishi in view of Suzuki in further view of Kuroda in further view of Jones does not explicitly teach wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid.

Percin teaches wherein a cavity defined by the active assembly, the vibrator and the support structure is filled with a fluid (Percin ¶0033).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Percin to improve the known acoustic transducer of Konishi in view of Suzuki in further view of Kuroda in further view of Jones to achieve the predictable result of improving the compactness of a device.

Regarding claim 19, Konishi in view of Suzuki teaches wherein the support structure is integral with the base plate and/or the passive vibrator (Konishi figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejections presented in the current office action.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NORMAN YU/ Primary Examiner, Art Unit 2652